                 Case 20-10953-LSS     Doc 120      Filed 09/08/20     Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

SureFunding, LLC,                                         Case No. 20-10953 (LSS)

                  Debtor.                                 Re: D.I. 119


                                  THIRD STATUS REPORT

         In the Court’s Supplemental Order Pursuant to 11 U.S.C. § 305(a)(1) Suspending All

Proceedings in the Chapter 11 Case [D.I. 114] (“Supplemental Suspension Order”), Debtor and

the Noteholders were ordered to file a joint status report following Judge Denton’s entry of a

further Receivership Order. Instead, without explanation, the Noteholders filed an individual

status report, which neglected to inform the Court fully of all developments in the Nevada courts.

Debtor respectfully submits this Third Status Report to correct this error, and, as noted herein,

these developments militate in favor of this Court leaving unchanged and in full force and effect

its Order Pursuant to 11 U.S.C. § 305(a)(1) Suspending All Proceedings in the Chapter 11 Case

(“Suspension Order”) [D.I. 104] for a limited additional period of time, so that the expedited

appeal pending before the Nevada Supreme Court may be completed.

         1.      Following entry of the Supplemental Suspension Order, on August 17, 2020,

Debtor perfected its appeal of Judge Denton’s Receivership Order, inclusive of the Order

Clarifying Governance of the Receivership of SureFunding, LLC, which Judge Denton entered

on August 6, 2020. Copies of the Notice of Appeal and Case Appeal Statement are attached

hereto as Exhibit 11 and Exhibit 2, respectively.


1
   For ease of review and in the interest of judicial and party economy, all briefs referenced
herein are attached without exhibits. Should the Court wish to review further any exhibit
referenced in any brief, Debtor will immediately supplement the record with any such request.

                                          Page 1 of 3
Active\113990538.v2-9/8/20
                 Case 20-10953-LSS        Doc 120      Filed 09/08/20   Page 2 of 3




        2.       As required under Nevada appellate procedure, Debtor first filed a motion for stay

pending appeal in the district court, a copy of which is attached hereto as Exhibit 3. In its

motion, Debtor advised Judge Denton of its intent to seek an expedited appeal of the receivership

appointment. Id. at 6:19-21. It also advised that the issues on appeal, namely whether the

Noteholders lacked standing to seek receivership, and whether the district court abused its

discretion in appointing a receiver contrary to Delaware law and without at least conducting an

evidentiary hearing, were of paramount importance to be decided while the status quo was

maintained, i.e. before the Receiver, Michael Flanagan, assumed his role. Id. at 6:21-28.

        3.       After full argument, Judge Denton granted Debtor’s stay request in part and

ordered the district court’s proceedings stayed for a period of thirty (30) days, which time would

ostensibly encompass the appellate court’s expedited review. A copy of Judge Denton’s stay

order is attached hereto as Exhibit 4.

        4.       Thereafter, on August 17, 2020, Debtor filed its Emergency Motion Under NRAP

27(e) for Expedited Review and Stay of District Court Proceedings, a copy of which is attached

hereto as Exhibit 5. Debtor again emphasized the importance of the appellate court answering

the question of whether the district court possessed subject matter jurisdiction to consider the

case at the earliest possible opportunity, and certainly before the receiver is permitted to exercise

control over its operations. Id. at pp. 7-8.

        5.       As Noteholders indicated in their status report, on September 3, 2020, the Nevada

Supreme Court entered an order denying Debtor’s request for a further stay, a copy of which is

attached hereto as Exhibit 6. In so doing, however, the appellate court recognized that the

appeal had been assigned to the court’s settlement program on August 27, 2020 and directed any

request for an expedited settlement conference or removal from the program to be made to the



                                               Page 2 of 3
Active\113990538.v2-9/8/20
                 Case 20-10953-LSS       Doc 120     Filed 09/08/20    Page 3 of 3




settlement judge. Id. at p. 3. Tellingly, the appellate court also directed that, should the appeal

not settle or be removed, an expedited briefing schedule may be set. Id. Debtor intends to

pursue removal from the settlement program and entry of an expedited briefing schedule

contemporaneously with the filing of this status report.

        6.       Debtor respectfully reminds the Court that, in modifying its Suspension Order for

purposes of completing proceedings in the Nevada courts, one of the stated purposes was to

“permit any motion practice on the form of Receiver Order.” See Suspension Order at p.1, ⁋ 1.

Surely the impact on the form of Receiver Order that may be occasioned by the appellate court’s

review of the district court’s abuse of discretion in appointing a receiver contrary to both Nevada

and Delaware law warrants this Court maintaining the status quo for the limited additional period

of time necessary for the Nevada courts to finish what the Noteholders started.            This is

particularly important where the Debtor’s assets, which would remain fully protected over the

duration of the appeal by this Court, could be irreparably damaged – potentially lost – if the

Receiver is allowed to take possession of the company and its assets before the appeal is

complete.

        Dated: September 8, 2020.

                                                   FOX ROTHSCHILD LLP

                                                By:/s/ Seth A. Niederman
                                                   Seth A. Niederman (No. 4588)
                                                   919 N. Market St. Suite 300
                                                   Wilmington, DE 19899-2323
                                                   Telephone: (302) 654-7444
                                                   Email: sniederman@foxrothschild.com




                                           Page 3 of 3
Active\113990538.v2-9/8/20
